Citation Nr: 0739041	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-23 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for arthritis of the 
left knee.

2. Entitlement to service connection for arthritis of the 
left hand.

3. Entitlement to service connection for arthritis of the 
back.

4. Entitlement to service connection for arthritis of the 
neck.

5. Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

6. Entitlement to an increased evaluation for hearing loss, 
currently evaluated as 50 percent disabling.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from August 1945 until March 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

A review of the record reflects the veteran has filed a claim 
for entitlement to service connection for arthritis of the 
right knee.  This claim has not been adjudicated and is 
REFERRED to the RO for appropriate action.

The issues of entitlement to an increased evaluation for 
hearing loss, entitlement to service connection for arthritis 
of the back and neck and entitlement to TDIU are being 
remanded and are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Arthritis of the left knee is not due to disease or 
injury in service and was not diagnosed within one year of 
the veteran's service discharge.

2.  Arthritis of the left hand was not due to disease or 
injury in service and was not diagnosed within one year of 
the veteran's service discharge.

3.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
arthritis of the left knee have not been met. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).  

2.  The criteria for a grant of service connection for 
arthritis of the left hand have not been met. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus. 38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 
6260 (2004-2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in August 2004, May 2005, and May 
2006 that fully addressed all notice elements.  

Concerning the claim for an increased evaluation for 
tinnitus, VCAA notice is not required because the issue 
presented is solely one of statutory interpretation and/or 
the claim is barred as a matter of law.  See Smith v. Gober, 
14 Vet. App. 227, 230 (2000) (claim that a Federal statute 
provides for payment of interest on past-due benefits), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 
821 (2002).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records and private 
medical records.  The veteran submitted private medical 
records and newspaper articles in support of his claim.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no duty on the part of VA to provide a 
medical examination for the claims concerning arthritis of 
the left knee and arthritis of the left hand.  In this 
regard, there is no evidence that an event, injury, or 
disease occurred in service, or evidence establishing that 
arthritis was manifested during the applicable presumption 
period.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


The Merits of the Claim

The veteran seeks service connection for arthritis of the 
left knee and left hand.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claims and the appeals will be 
denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Arthritis of the Left Knee

The evidence reflects the veteran has a current diagnosis of 
arthritis of the left knee.  For example, an August 2004 
letter from H.G., M.D. explained the veteran was treated for 
osteoarthritis of the knees.  The remaining question is 
whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.

Service medical records, however, are devoid of any 
complaints, treatment or diagnoses of arthritis of the knee.  
In fact, the February 1946 examination in connection with the 
veteran's separation from service noted no musculoskeletal 
defects.  In the October 2004 Notice of Disagreement, the 
veteran explained that he injured himself in basic training 
and although he reported the incident to his sergeant, the 
sergeant failed to make an official report or send the 
veteran for treatment. 

Even assuming there was an unreported inservice injury of the 
left knee, as contended by the veteran, the service medical 
records fails to show a chronic knee disability.  In this 
regard, the Board notes that the veteran's discharge 
examination revealed no musculoskeletal defects.

Additionally, there is no competent medical evidence linking 
the veteran's disorder to service.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  None of the medical records 
documenting treatment for the left knee contains an opinion 
as to the etiology of the disorder.

The first indication of arthritis of any kind in the record 
is a January 1997 certificate of disability that reported the 
veteran was permanently disabled from osteoarthritis as of 
July 1995 (i.e. approximately 49 years after the veteran's 
separation from service).  Another certificate of disability 
dated in June 1997 opined the veteran had been permanently 
disabled due to degenerative joint disease since January 1989 
(i.e. approximately 43 years after the veteran's separation 
from service).  The gap in evidence constitutes negative 
evidence that tends to disprove the veteran's claim that the 
veteran had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  The gap 
in evidence also indicates that the arthritis did not 
manifest to a compensable degree within one year of the 
veteran's separation from service. As such, service 
connection pursuant to 38 U.S.C.A. § 1112 and 38 C.F.R. 
§§ 3.307, 3.309 is not warranted.

In the absence of competent medical evidence showing that 
arthritis of the left knee was incurred in service or within 
one year of service discharge, the Board must find that the 
preponderance of the evidence is against the veteran's claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).



Arthritis of the Left Hand

The August 2004 letter from H.G., M.D. also indicated the 
veteran was treated for osteoarthritis in the hands.  
Therefore, the veteran has a current disability and the 
remaining question is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

Service medical records fail to reflect any complaints, 
treatment or diagnosis of arthritis of the left hand.  As 
noted above, the February 1946 examination in connection with 
the veteran's separation from service found no 
musculoskeletal defects.  

Most significantly, there is no competent medical evidence of 
a nexus.  None of the medical records contain an opinion 
concerning the etiology of the osteoarthritis of the left 
hand.  Although the Board does not doubt the veteran's belief 
that arthritis had its onset during service, the veteran is 
not a medical professional competent to render an opinion on 
matters of a medical diagnosis or the etiology of a diagnosed 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As noted above, the earliest possible diagnosis of arthritis 
noted in the record was 1989, 43 years after the veteran's 
service.  The first record to diagnose osteoarthritis of the 
hand was the April 2004 letter from a private physician (i.e. 
approximately 58 years after the veteran's separation from 
service).  The gap in evidence constitutes negative evidence 
that tends to disprove the veteran's claim that the veteran 
had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey, 12 Vet. App. 
at 74.  The gap also illustrates that the arthritis of the 
hand did not manifest to a compensable degree within one year 
of the veteran's separation from service. 

In the absence of competent medical evidence linking the 
veteran's arthritis of the left hand to service, the Board 
must find that the preponderance of the evidence is against 
the claim; the benefit-of-the doubt doctrine is inapplicable 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


Increased Evaluation for Tinnitus

The RO granted service connection for tinnitus in a May 2004 
rating decision.  At that time a 10 percent evaluation was 
assigned under 38 C.F.R. § 4.87, Diagnostic Code 6260.  The 
veteran seeks an increased evaluation for tinnitus.  The RO 
denied the veteran's request because under Diagnostic Code 
(DC) 6260 a 10 percent evaluation is the maximum schedular 
evaluation and there is no provision for the assignment of a 
separate 10 percent evaluation for tinnitus of each ear.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus. 
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied. 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for arthritis of the left knee is denied.

Service connection for arthritis of the left hand is denied.

An evaluation in excess of 10 percent for tinnitus is denied.


REMAND

The veteran has submitted several private audiologic 
evaluations from 2000 to 2006 which are in a graph format and 
have not been converted to an appropriate numerical form. 
Accordingly, this evidence requires translation by a 
certified specialist. See Kelly v. Brown, 7 Vet. App. 471 
(1995) (Holding that where audiogram in support of claim was 
submitted by claimant but without interpretation as to 
relevant regulatory provisions, Board must obtain such 
medical interpretation).

Concerning the claims for service connection for arthritis of 
the back and neck, the Board is of the opinion that a medical 
examination is necessary.  Under the duty to assist, a 
medical examination or medical opinion is considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (1) contains competent medical evidence of a 
currently diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with an established event, injury or disease in 
service or with another service-connected disability. 
38 C.F.R. § 3.159(c)(4). See Charles v. Principi, 16 Vet. 
App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").  In the 
present case, a May 2006 letter from R.M., M.D. reported the 
veteran had current disabilities of the back and neck and 
also stated the veteran had experienced trauma and falls 
during his service.  The examiner continued to report that 
the veteran would progressively worsen and may experience 
crippling arthritic changes from the army injury.  Therefore, 
the veteran has provided evidence of a current disability and 
evidence indicating there may be a nexus between the current 
disability and service.  There is no indication in the record 
that the physician had an opportunity to review the veteran's 
service medical records in giving his opinion.  As such, a VA 
examination, to include an etiology opinion, should be 
obtained.

The law also provides that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together. Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In the present case, as 
the veteran has a claim for an increased evaluation and 
claims for service connection pending, the Board cannot 
proceed with the TDIU claim until there has been final 
adjudication of the veteran's claims.  Thus, adjudication of 
the TDIU claim will be held in abeyance pending further 
development and adjudication of the veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall arrange to have all 
graphical audiograms translated to numeric 
form by a VA audiologist, to specifically 
include the ones dated from 2000 to 2006.  

2.  The veteran should be afforded a VA 
examination of the lumbar and cervical 
spine to ascertain the nature and etiology 
of all disorders that may be present.  Any 
and all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  Based on 
examination findings, historical records, 
and medical principles, the physician 
should give a medical opinion, with full 
rationale, as to the etiology of any 
arthritis of the lumbar and cervical spine 
found, including the likelihood that it 
was medically caused by an incident in 
service, to include any trauma or falls 
affecting the cervical and lumbar spine 
during service.  

3. The RO/AMC should readjudicate the 
issues of entitlement to an increased 
evaluation for hearing loss and 
entitlement to service connection for 
arthritis of the back and arthritis of the 
neck.  After this adjudication, the RO/AMC 
should readjudicate the veteran's claim 
for TDIU.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


